DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,6,9,10,15,16,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao Lei et al. (CN 203500440U), hereinafter Gao in view of Deckers et al. (US 2014/0110085A1). Gao discloses (figures 1-2) a reducer assembly comprising a water cooling structure comprises a chamber (7) formed by a reducer housing (11) and a cover plate (2), and the cover plate is fixedly connected to the chamber; the chamber is provided with a water inlet (3) and a water outlet (4) respectively, the chamber is also provided with one or several partition plates (6) on two opposite side walls, the partition plates (6) are arranged in an interdigitating manner and each of the partition plates is connected with only one side wall of the chamber, and there is a gap (5,10) between the partition plate and the opposite other side wall of the chamber, so as to form an S-shaped water path, the water inlet and water outlet are respectively disposed at both ends of the water path. Regarding claims 1 and 10, Gao does not disclose that a plurality of baffles are further vertically provided on the partition plates and side wall of the chamber that are parallel to the partition plates, the baffles are arranged in an interdigitating manner, one end thereof is connected with the partition plate or the side wall of the chamber, and there is a gap at other end thereof. Deckers discloses (figure 11 and paragraph 70) a water cooling structure that has a plurality of baffles (67) vertically provided on the partition plates and side walls of a cooling chamber, and the baffles (67) are arranged in an interdigitating manner, one end thereof is connected with the partition plate and the side wall of the chamber, and there is a gap at the other end thereof for a purpose of further providing a zig-zag or meandering flow path for the water to flow through the water cooling structure so the heat transfer performance is enhanced.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Deckers’ teaching in Gao’s device for a purpose of further providing a zig-zag or meandering flow path for the water to flow through the water cooling structure so the heat transfer performance is enhanced.   Regarding claims 9 and 20,  Gao discloses (figure 2) that the chamber (7) is disposed at a bottom of the reducer housing (11). Regarding claims 5 and 16, Gao discloses that the cover plate (2) and the chamber (7) are fixedly connected. Regarding claims 4 and 15, Gao discloses (paragraph 13) that the chamber (7) and the reducer housing (11) are fixedly connected.  Regarding claims 6 and 17, the method of forming the device “ molded or welded together” is not germane to the issue of the patentability of the device. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In this case, the water cooling structure in the product-by-process claim is the same as or obvious from the water cooling structure of Gao in view of Deckers, which yields a one piece cooling structure, the claim is unpatentable even though the prior baffles, the partition plates and the chamber was made by a different process to form one piece structure. 

Claims 2, 7, 8, 12,13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao and Deckers as applied to claims 1 above, and further in view of Takahashi (US 2007/0227697A).  Regarding claims 2,8, 13 and 19, Gao and Deckers substantially disclose all of applicant’s claimed invention as discussed above except for the limitation of a circular or polygon heat dissipation column is further provided at a bottom of the chamber. Takahashi discloses (figure 5 and paragraph 39) a heat radiator that has a plurality of circular heat dissipation column (112d) disposed on a bottom of the coolant chamber for a purpose of increasing the heat transfer surface area of the heat radiator.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Takahashi’s teaching in the combination device of Gao and Deckers for a purpose of increasing the heat transfer surface of the water cooling structure. Regarding claims 7, 12 and 18, the method of forming the device “ molded or welded together” is not germane to the issue of the patentability of the device. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Furthermore, Takahashi discloses (paragraph 55) that the heat dissipation column and the chamber is formed in a mold.  

Claims 3,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao and Deckers as applied to claim 1 above, and further in view of Berkowitz et al. (US 3,800,868).  Gao and Deckers substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that a wavy heat dissipation rib is provided at a bottom of the chamber. Berkowitz discloses (figures 1,3 and 6) a cooling structure comprising ribbonlike liquid passage (14) that has wavy heat dissipation ribs (27) provided at a bottom of the chamber for a purpose of disrupting and preventing formation of a stable boundary layer, to enhance the heat transfer performance of the cooling structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Berkowitz’s teaching in the combination device of Gao and Deckers for a purpose of disrupting and preventing formation of a stable boundary layer to enhance the heat transfer performance of the cooling structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kenney et al. (US 2016/0036104A1) discloses a heat exchanger.
Nakanishi et al. (US 2015/0116938A1) discloses a heat sink device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763